Citation Nr: 0616847	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed left hip 
disorder.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.  He served in the National Guard until July 2002 when 
he retired.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2004, when it was remanded for 
further development.  


FINDINGS OF FACT

1.  The currently demonstrated right knee meniscus tear 
residuals and degenerative changes is shown as likely a not 
to have been due to an injury sustained by the veteran during 
a period of active duty for training in 1989.  

2.  The veteran did not manifest a left hip or cervical spine 
disorder during hi period of active service or in connection 
with any period of inactive or active duty for training.  

3.  Neither the currently demonstrated left hip ischial 
tendinitis and joint space narrowing, nor the cervical spine 
degenerative changes is show to be due to any event or 
incident of his active duty or National Guard service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by meniscal tear residuals 
or degenerative change is due to an injury that was incurred 
in a period of inactive or active duty for training.  
38 U.S.C.A. §§ 101(22) - (23), 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6 (c) - (d), 3.102, 3.159, 3.303 
(2005).  

2.  The veteran's left hip disability manifested by ischial 
tendinitis and joint space narrowing is not due to a disease 
or injury that was incurred in or aggravated by active 
service or active duty for training or an injury that was 
incurred in or aggravated by inactive duty for training; nor 
may any arthritis be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 101(22) - (23), 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6 (c) - (d), 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  

3.  The veteran's cervical spine disability manifested by 
degenerative changes is not due to disease or injury that was 
incurred in or aggravated by active service or active duty 
for training or an injury that was incurred in or aggravated 
by inactive duty for training; nor may any arthritis be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 101(22) - (23), 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6 (c) - (d), 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claims of 
service connection for right knee, left hip and cervical 
spine disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in September 2002 and July 2004, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case and Supplemental Statements of the 
Case also notified the veteran and his representative of the 
evidence which had been obtained in support of the veteran's 
appeal.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3, 2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Board is aware that the RO did not notify the veteran of 
the latter elements regarding degree of disability or the 
assignment of effective dates.  However, the absence of such 
notification is not prejudicial in this case.  

Where service connection is granted for a particular 
disability (in this case, the right knee), it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  

Where service connection for a particular disability is 
denied, no disability rating or effective date is assigned.  

Consequently, any discussion regarding the need to inform the 
veteran of the degree of disability or with the effective 
date of service connection is effectively moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection.  It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

In this regard, the Board notes that in January 2005 and June 
2005, respectively, the RO made specific requests to the 
South Carolina Army National Guard and to the National 
Personal Records Center in St. Louis, Missouri, for 
additional service medical records.  However, each 
organization verified that no further records were available.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service connection.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing Active Duty for Training (ACDUTRA) or from 
an injury incurred or aggravated during inactive duty for 
training (INACDUTRA).  

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

The term "inactive duty for training" (INACDUTRA) means duty 
in the Reserves other than full-time duty, special additional 
duty, or training other than active duty training.  See 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  


A.  The Right Knee

The service medical records from the veteran's period of 
active duty are negative for any complaints or findings of a 
right knee disorder.  

However, a report of a periodic examination for the National 
Guard shows that the veteran had complained of injuring his 
right knee during combat skills training in 1989.  The report 
of his retirement from the National Guard verifies that the 
veteran took such a course at that time.  

On an Annual Medical Certificate completed for the National 
Guard in March 1995, the veteran reported having had knee 
problems since his last physical.  During a May 1995 
examination, he was found to have a right knee lateral 
meniscus injury, manifested in part by crepitus with right 
knee motion.  

Therefore, in May 2005, the veteran underwent a VA orthopedic 
examination, to determine the nature and likely etiology of 
the claimed right knee disorder.  The diagnosis was that of a 
likely meniscal tear of the right knee, and X-ray studies 
confirmed the presence of degenerative changes in the right 
knee.  

Following the examination, which included an interview with 
the veteran and a review of the claims folder, the examiner 
concluded that it was at least as likely as not that the 
veteran's right knee disability was due to an injury in 
service.  

Based on its review of the evidence of record, the Board that 
there is an approximate balance of evidence both for and 
against the claim.  Under such circumstances, the benefits of 
the doubt must be extended to the veteran.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102.  

Accordingly, service connection for right knee meniscal tear 
and degenerative changes is warranted.  


B.  The Left Hip

The service medical records from the veteran's period of 
active duty are negative for any complaints or findings of a 
left hip disorder.  

Hip problems were first reported on his Annual Medical 
Certificate completed for the National Guard in March 1995.  
The veteran stated that he had had such problems since his 
last physical examination.  

In May 1995, the veteran reported having a one year history 
of left buttock pain.  He stated that it had occurred after 
he did a physical training run for his annual aerobics 
conditioning.  The X-ray studies showed a small piece of bone 
off the ischium consistent with a minor ischial avulsion.  
The impression was that of left ischial tendinitis, secondary 
to a old injury.  

In August 1995, the veteran was given a permanent profile 
limiting his level of activity in the National Guard.  He 
remained able to perform all the duties of his primary 
military occupational specialty as a logistics specialist.  

Following the May 2005 VA orthopedic examination, the 
diagnosis was that of left hip ischial tendinitis and X-ray 
evidence of some joint space narrowing.  The veteran 
attributed his left hip injury to a physical training test, 
but gave no specific time frame for his left hip injury.  
Indeed, he noted that such injury had been discovered 
incidentally while he was being treated for his right knee 
injury.  

The examiner stated that it was unclear from the records, as 
well as the veteran's account that problems with his left hip 
were related to active or inactive duty.  In fact, the 
examiner concluded that it was less likely than not that the 
veteran's left hip condition was related to any incident of 
his military service.  

Although the veteran reported having left hip problems during 
his term of service in the National Guard, the preponderance 
of the evidence of record is against the veteran's claim.  
The only competent evidence addressing the nexus question 
here is the recent VA examiner's opinion that is against the 
veteran's claim.  

The only reports relating the left hip condition to his 
National Guard service come from the veteran (see, e.g., the 
transcript of his September 2003 hearing before a Decision 
Review Officer).  

As a layman, however, he is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence for the purpose of relating the onset of 
any left hip disability to an injury during a period of 
inactive or active duty for training.  Absent competent 
evidence to support the veteran's assertions regarding the 
nexus question presented in this case, service connection is 
not warranted.  


C.  The Cervical Spine

The service medical records from the veteran's period of 
active duty are negative for any complaints or findings of a 
cervical spine disorder.  

Such disability was not clinically reported until June 2000 
when a private doctor noted that the veteran had sustained a 
cervical spine injury which interfered with his ability to 
exercise, especially sit-ups.  

In October 2002, another doctor related the veteran cervical 
spine problems to the 1989 injury sustained during the Battle 
Skills Course.  However, that conclusion was based on a 
history related by the veteran, rather than a review of the 
claims file.  

As such, it cannot be considered competent evidence to 
support a grant of service connection.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  ).

Indeed, the earlier medical records from the National Guard, 
such as those dated in the mid-1990's, do not support the 
occurrence of that injury.  Moreover, there is no evidence of 
continuing symptomatology from the time of the claimed injury 
until the cervical spine disability identified many years 
later.  

However, even if there was such an injury, a June 2002 report 
from Dr. B. indicated that it was without sequelae.  

The veteran underwent the May 2005 VA orthopedic examination, 
in part, to determine the nature and likely etiology of the 
claimed cervical spine condition.  The veteran ascribed the 
pain and stiffness in his neck to doing sit-ups.  

Although X-ray studies revealed diffuse degenerative changes 
from C3 to C7 and degeneration subluxation of C4 on C5, the 
veteran did not report any specific injury associated with 
such changes.  

Te examiner stated that it was unclear from the records, as 
well as the veteran's account that the degenerative changes 
in his neck were related to active or inactive duty.  

In fact, the examiner concluded that it was less likely than 
not that the veteran's cervical spine condition was related 
to any incident of his military service.  

Although the veteran has a diagnosis of current cervical 
spine disability, the preponderance of the evidence is 
against the veteran's claim of service connection.  

The only report of a nexus between the claimed cervical spine 
condition and service come from the veteran.  Again, it must 
be emphasized that his statements alone cannot constitute 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a); Espiritu.  The veteran has submitted no competent 
evidence that serves to link the claimed cervical spine 
condition to any event or incident of service.  Accordingly, 
service connection for the cervical spine degenerative 
changes must be denied.  



ORDER

Service connection for right knee meniscal tear residuals and 
degenerative changes is granted.  

Service connection for left hip disorder is denied.  

Service connection for cervical spine disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


